DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on July 27, 2021.  Claims 1-2, 6, 11 and 15 have been amended.  Claims 3-5, 7-10, and 14 have been cancelled.  A supplemental amendment was filed on August 30, 2021.  Claim 1 has been amended.  Claims 1-2, 6, 11-13, and 15 have been examined and are currently pending.   

Note:  Please cancel claim 20 (with respect to claims filed August 30, 2021) as it was previously cancelled with respect to claims filed on July 27, 2021 and January 8, 2021.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “the first user badge device” lacks antecedent basis in lines 18-19.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the term “the certification display” lacks antecedent basis in lines 1-2.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the term “the user” lacks antecedent basis in line 2.  Appropriate correction is required.
11 is objected to because of the following informalities:  the term “the user device” lacks antecedent basis in line 3.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the term “the wireless signal” lacks antecedent basis in lines 3-4.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the term “the fixed access point” lacks antecedent basis in line 2.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the term “the user badge device” lacks antecedent basis in lines 1-2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.





Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 recites the limitation, “decrypt an encrypted token specific to the first user vaccine certification from a server via the network to at least one of the first user mobile device or badge device, a second user badge device, a second user device for scanning, or a fixed-access terminal.” which is not disclosed by the applicant’s specification.  The applicant’s specification discloses, “Now in reference to figures 16 and 18, illustrating an exemplary certification display scheme and legend in accordance with an aspect of the invention, respectively.  As shown in figure 16, the interactive, line-of-sight badge device may be communicatively coupled to a remote public health registry and decrypt/display a real-time “Covid-Free” certification (indicated by a green circle surrounded by a green square) for the user. This would allow “gate-keepers” of institutions to rest assure of the users admission…” (paragraph 0092) and “Privacy of the users identity and sensitive medical information is of utmost importance. It is critical that the operably coupled badge device is not susceptible to security breaches—either at the device level, intermediary points, or public health registry level. Users may be masked by a badge identifier and test results may be packaged in encrypted packet/s (token). Each badge device may comprise a key unique to the badge identifier and token for downstream decryption and eventual display. This decryption/display pathway (as illustrated in figure 20 and 21) is just one of many potential safe-packet-transfer mechanisms among any number of nodes in the network. In other embodiments, an enhanced packet transfer logic or other safe transfer enhancements may further be embedded in every node/network that further allows safe packet transfer between independent nodes without loss, corruption, or denial-of-service related events. For instance, in some embodiments, a packet seal (cryptographic identifier) may be comprised within the packet. In other embodiments, safe transfer enhancements may include a public key identifier to locate and verify any sending or receiving node in any given transfer scheme. In another embodiment, a transfer scheme may further comprise the step of supplying a signed receipt of at least one of a successful packet receipt or transfer from. at a least a first node to at least a second node. The receipt comprising at least one of a public key or packet seal from a receiving node, combined with a cryptographic hash of the sending node. For instance, end node (user mobile device or interactive badge device) will supply signed receipt for encrypted packet (health status certification) received from public health registry, instead of just a success message. It’s cryptographic hash of device identified token from the registry node combined with user device public key. This signature proves that the correctly requesting user device node successfully received the encrypted certificate for decryption and display and that it is in fact the correct end user device, defined by identifier, which received it.” (paragraph 0097).  Specifically, portion of the limitation, “decrypt an encrypted token specific to the first user vaccine certification from a server via the network” is disclosed by the applicant’s specification.  However, the remaining portion of the limitation, “to at least one of the first user mobile device or badge device, a second user badge device,  a second user device for scanning, or a fixed-access terminal.” is not disclosed by the applicant’s specification.  

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 recites the limitation, “displaying said vaccine certification in a form of a pre-defined color and/or symbol on at least one of the first user badge device, first user mobile device, second user badge device, second user device for scanning, or a fixed-access terminal for display to at least the first user and/or second user.” which is not disclosed by the applicant’s specification.  According to the applicant’s specification, it discloses “In other embodiments, the unlocked/decrypted health certificate may be in a stealth mode, whereby the certificate is not line-of-sight displayed on the interactive badge device display, but rather, the certificate may be verified by a close-range interaction between “gate-keeper” interactive badge device and user badge/mobile device. Alternatively, the “gate-keeper’ may close-range interact with the user device (badge/mobile) via an independent scanner operably coupled to a remote server (system/registry). In yet other embodiments, a badge device may be scanned by a VE/POHC fixed-access terminal for health status verification, despite not displaying a color/symbol code due to being in a “stealth” state.” (paragraph 0098) and “In other embodiments, the badge device exclusively deploys a health status certification, while not deploying distance warning. The method for signaling a health registry-issued certificate on a user-worn badge display may comprise the steps of: coupling a user mobile device or badge device to a health registry for real-time decryption of a health registry-issued health certificate over a network; and outputting a color/symbol-coded display on the user badge device of a user health status based on the real-time decrypted health certificate.” (paragraph 0101).  Specifically, portion of the limitation, “display said vaccine certification in a form of a pre-defined color and/or symbol on at least one of the first user badge device, first user mobile device” is disclosed by the applicant’s specification.  However, the remaining portion of the limitation, “second user badge device, second user device for scanning, or a fixed-access terminal for display to at least the first user and/or second user.” is not disclosed by the applicant’s specification.    

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claim 2 recites the limitation, “wherein the certification display on any one of the second user badge device, second user device for scanning, or fixed access terminal (second user devices) is by: (1) being within a wireless communication short-range of the first user badge device or mobile device; (2) transmitting a signal with a tag to any one of the at least second user devices; (3) accepting the signal with the tag by any one of the at least second user devices; (4) decoding the tag by any one of the at least second user devices to trigger a digital event comprising at least one of as sound, vibration, flash, signal, symbol, color, text, curated line of static, dynamic or scheduled images or video content for certification display of the first user’s vaccination status on any one of the second user badge devices.” which is not disclosed by the applicant’s specification.  The applicant’s specification discloses, “In one embodiment, contact registering may further comprise (1) being within a wireless communication short-range of the at least second user-worn display device; (2) transmitting a signal with a tag to the at least second user-worn display device; (3) accepting the signal with the tag by the at least second user-worn display device; (4) decoding the tag by the at least second user-worn display device to trigger a digital event comprising at least one of a sound, vibration, flash, signal, symbol, color, text, curated line of static, dynamic or scheduled images or video content for display or download on the first and at least second user display device, or for upload over a network, wherein said digital event marks exceeding a threshold distance based on the pre-defined distancing rule.” (paragraph 0084).  Paragraph 0084 does not disclose a second user device for scanning, a fixed access terminal, and certification display of the first user’s vaccinations status corresponding to signals, tags, and decoding.   

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claim 6 recites the limitation, “further comprising a wireless signal sent from a first user to at least one of a second user, group of users, fixed-access terminal, or static receivers, which transfers data for decoding to validate the vaccination status of the first user, wherein the validation is in the form of a color and/or symbol coded display on any one of the second user’s device, group of user devices, or fixed-access terminal.” which is not disclosed by the applicant’s specification.  The applicant’s specification discloses, “The symbol language further comprises a set of any shaped and, or colored symbols that are displayed on the interactive badge and, or display or foldable display and, or static receivers communicate whether a first user can approach at least a second user or not for further digital interaction. The set of shaped and, or colored symbols that are displayed on the interactive badge and, or display and, or static receivers communicate whether a first user can authenticate the identity of the second user before sending a message. The set of shaped and, or colored symbols that are displayed on the interactive badge and, or display and, or static receivers communicate whether a first user can send a content message to at least a second user or not. Signaling multiple users in a vicinity may be possible, such as a battlefield, convention hall, restaurant, theater, public square, stadium, etc. Also, API-mediated third-party or on-board badge/mobile device sensor-driven contextual information (event type, venue type, weather, attendance, etc.) may factor into the distancing, contact tracing, and/or certification display on the badge device. Display may be on a badge device worn over a user garment in a line-of-sight of another user; badge device affixed to a back surface of a user mobile device; a foldable mobile device co-opted as a badge device with display on the outward-facing (facing another user) screen of the foldable phone. Additionally, an interactive eye-wear may be embedded with a symbol and/or light-display affixed on a frame of the eye-wear and/or lens surface. Much like the interactive badge device, the eye-wear will be paired to a mobile device and operably coupled to a health registry to serve as a public health tool by providing individuals with a line-of-sight distancing/certification display. What’s more, smart watch may be paired with a mobile device and operably coupled to the health registry for distancing/verification display—though not line-of-sight.” (paragraph 0075).  Paragraph 0075 does not disclose limitation described above.   

	













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US Publication 20210313026 A1 in view of Bui US Publication 20110216931 A1 further in view of Wexler et al. US Publication 20160028947 A1.  
Claim 1:
As per claim 1, Wagner teaches the system comprising:  
decrypt encrypted token specific to the first user vaccine certification from a server via the network via the network to at least one of the first user mobile device or badge device, a second user badge device for scanning or a fixed-access terminal (paragraphs 0159 and 0214 “In step 610, the immunity test verification module 406 may confirm that some or all of the infection test information is authentic. For example, if the infection test information is retrieved from a known, secure source (such as an EPIC record maintained by a trusted system and or HIE), the immunity test verification module 406 may assume authenticity. In some embodiments, the immunity test verification module 406 may provide challenges, request encryption keys, decrypt information using encryption keys, utilize digital certificates, and/or the like to confirm that the source is authentic. In some embodiments, the immunity test verification module 406 may confirm that the infection test information received from the source is authentic by scanning the information for malware, confirming the information using a known hash received from another network or another source, decrypting the information with a trusted key, and/or the like. In these examples, the immunity test verification module 406 may separately confirm the source of information as being authentic and all or some of the infection test information as being authentic prior to storing or providing the information.” and “It will be appreciated that, in some embodiments, the TIVD system 210 may confirm that the venue employee's device and/or application on the venue employee's device is authentic or authorized to receive information before providing information (e.g., by comparing an identifier of the venue employee's device to a white list, encryption key, digital certificate, and/or the like. It will be appreciated that providing the user's code may be sufficient indication that the venue employee's device is authorized to receive the information). Similarly, in some embodiments, the TIVD system 210 may confirm that the venue employee's device and/or application on the venue employee's device's request for information is authentic or authorized to receive information before providing information (e.g., by authenticating the message such as comparing a hash, identifier, encryption key, digital certificate, and/or the like).”); 

display said vaccine certification in a form of a color and/or symbol code on at least one of the first user badge device, first user mobile device, second user badge device, second user device for scanning, or fixed-access terminal for display to at least the first user and/or second user (paragraphs 0116, 0205, and 0235 and Figures 11A-11E and 12A-12C “When a user registers with the TIVD system 210, the code module 414 may generate the code and incorporating a unique identifier with the user and/or an identifier associated with the user's digital device or TIVD application 300. The code may also include a URL or other identifier that may be utilized to reach out to the TIVD 210. In some embodiments, the code module 414 includes a unique identifier, encryption key, or the like. The unique identifier, encryption key, or the like may be used to confirm communications with the TIVD system 210. For example, a digital device at a venue may scan a user's code from the user's health interface 100. The digital device may retrieve a user identifier, an infection summary, an immunity summary, and a link to the TIVD system 210 from the scanned code. The venue digital device may then send a request regarding the user to the TIVD system 210 to confirm the health information.” and “In step 908, the venue employee may scan the code presented in the health interface 100 with their own digital device. In some embodiments, the venue employee may have their own digital device (e.g., smart phone or the like) with an application (e.g., the TIVD application 300) configured to scan the code from the health interface 100.” and “FIG. 12C depicts an example interface 100 indicating that the user's identity is verified and the user has been tested for infection and immunity. The infection summary indicates that the user is not infected with COVID-19 as of the date of the test (May 21, 2020) which was two days before the time the health interface 100 as depicted in FIG. 12C. The immunity summary indicates that antibodies were detected as of the date of the test (May 21, 2020) which was two days before the time the health interface 100 as depicted in FIG. 12C was displayed.”).

Wagner does not explicitly teach a first user mobile device.  However, Bui teaches a Modular Wireless Electronic Communication System and further teaches, “The MWECS device may be used for a variety of applications, including two-way communication through telephones, two-way communication to music and recording devices, and the others described herein.” (paragraph 0040) and “The invention provides that the MWECS may be configured to provide a variety of functions, such as two-way communication with telephones, two-way communication with music and recording devices, for data storage and transmission purposes, for storage and transmission of electricity, for time keeping purposes, medical monitoring and notification purposes, audio recordation purposes, personal notification functions (e.g., time, exercise routines, temperature, etc.), personal record and password storage, electronic payment facilitation applications, global position satellite (GPS) functions, video and image capturing functions, and others.” (paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wagner to include a first user mobile device as taught by Bui in order to allow the first user mobile device to upload or download data or information to display information.  

Wagner and Bui do not explicitly teach a network.  However, Wexler teaches a Wearable Apparatus Securable to Clothing and further teaches, “Network 240 may be a shared, public, or private network, may encompass a wide area or local area, and may be implemented through any suitable combination of wired and/or wireless communication networks. Network 240 may further comprise an intranet or the Internet. In some embodiments, network 240 may include short range or near-field wireless communication systems for enabling communication between apparatus 110 and computing device 120 provided in close proximity to each other, such as on or near a user's person, for example. Apparatus 110 may establish a connection to network 240 autonomously, for example, using a wireless module (e.g., Wi-Fi, cellular). In some embodiments, apparatus 110 may use the wireless module when being connected to an external power source, to prolong battery life. Further, communication between apparatus 110 and server 250 may be accomplished through any suitable communication channels, such as, for example, a telephone network, an extranet, an intranet, the Internet, satellite communications, off-line communications, wireless communications, transponder communications, a local area network (LAN), a wide area network (WAN), and a virtual private network (VPN).” (paragraph 0049).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wagner to include a network as taught by Wexler in order to transmit and send data through a particular channel.  


Wagner and Bui do not explicitly teach a processor, non-transitory storage element coupled to the processor, and encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor configure the system to.  However, Wexler teaches a Wearable Apparatus Securable to Clothing and further teaches, “Processor 210, depicted in FIG. 5A, may include any suitable processing device. The term “processing device” includes any physical device having an electric circuit that performs a logic operation on input or inputs. For example, processing device may include one or more integrated circuits, microchips, microcontrollers, microprocessors, all or part of a central processing unit (CPU), graphics processing unit (GPU), digital signal processor (DSP), field-programmable gate array (FPGA), or other circuits suitable for executing instructions or performing logic operations. The instructions executed by the processing device may, for example, be pre-loaded into a memory integrated with or embedded into the processing device or may be stored in a separate memory (e.g., memory 550). Memory 550 may comprise a Random Access Memory (RAM), a Read-Only Memory (ROM), a hard disk, an optical disk, a magnetic medium, a flash memory, other permanent, fixed, or volatile memory, or any other mechanism capable of storing instructions.” (paragraph 0060).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wagner to include a processor, non-transitory storage element coupled to the processor, and encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor configure the system to as taught by Wexler in order to allow the device to perform specific actions or activities based on the coded instructions.   





Claim 6: 
	As per claim 6, Wagner, Bui, and Wexler teach the system of claim 1 as described above and Wagner further teaches further comprising a wireless signal sent from a first user to at least one of a second user, group of users, fixed-access terminal, or static receivers, which transfers data for decoding to validate the vaccination status of the first user, wherein the validation is in the form of a color and/or symbol coded display on any one of the second user’s device, group of users, or fixed-access terminal (paragraphs 0205, 0213-0214, and 0235 and Figures 11A-11E and 12A-12C).  

Claim 15: 
	As per claim 15, Wagner, Bui, and Wexler teach the system of claim 1 as described above and Bui further teaches wherein the user badge device is secured on a user or on a back wall of the mobile device for achieving line-of-sight display (paragraphs 0040, 0042, and 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wagner to include wherein the user badge device is secured on a user or on a back wall of the mobile device for achieving line-of-sight display as taught by Bui in order to easily display user worn display device to other individuals.   







Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner, Bui, and Wexler as applied to claim 1 above, and further in view of Tsai et al. US Publication 201501499924 A1.  
Claim 2:
	As per claim 2, Wagner, Bui, and Wexler teach the system of claim 1 as described above but do not teach wherein the certification display on any one of the second user badge device, second user device for scanning or fixed access terminal (second user devices) is by: 
(1) being within a wireless communication short-range of the first user badge device or mobile device.  However, Tsai teaches Interaction Method between Wearable Devices and Wearable Device Thereof and further teaches, “In practice, the first wearable device 1 can send a detection signal to detect a second wearable device 2 according to a predetermined interaction rule through a BLE or NFC wireless transmission device. The detection signal sent from the first device 1 can be of lighting, graphic pattern or vibration.” (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wagner to include being within a wireless communication short-range of the first user badge device or mobile device as taught by Tsai in order to facilitate communication and data exchange among or between individuals.   

 (2) transmitting a signal with the tag by any one of  to the at least second user devices.  However, Tsai teaches Interaction Method between Wearable Devices and Wearable Device Thereof and further teaches, “In practice, the first wearable device 1 can send a detection signal to detect a second wearable device 2 according to a predetermined interaction rule through a BLE or NFC wireless transmission device. The detection signal sent from the first device 1 can be of lighting, graphic pattern or vibration.” (paragraph 0028), “(S22) upon the second wearable device 2 receiving the detection signal, the first wearable device 1 receives a response signal agreeing to interaction, transmitted from the second wearable device 2 according to the predetermined interaction rule.” (paragraph 0030), “Upon the second wearable device 2 receiving the detection signal sent from the first wearable device 1, the second wearable device 2 can send the response signal agreeing to interact with the first wearable device 1 in the same way as the first wearable device 1 sending the detection signal to the second wearable device 2. Similarly, the form of the response signal can be of lighting, graphic pattern or vibration. The second wearable device 2 can also respond automatically to the first wearable device 1 and send the response signal agreeing to interaction with the first wearable device 1.” (paragraph 0031) and “upon the first wearable device 1 receiving the response signal, establishing an interactive communication between the first wearable device 1 and the second wearable device 2.” (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wagner to include transmitting a signal with the tag by any one of to the at least second user devices as taught by Tsai in order to facilitate the communication.  

 (3) accepting the signal with the tag by any one of the at least second user devices.  However, Tsai teaches Interaction Method between Wearable Devices and Wearable Device Thereof and further teaches, “In practice, the first wearable device 1 can send a detection signal to detect a second wearable device 2 according to a predetermined interaction rule through a BLE or NFC wireless transmission device. The detection signal sent from the first device 1 can be of lighting, graphic pattern or vibration.” (paragraph 0028), “(S22) upon the second wearable device 2 receiving the detection signal, the first wearable device 1 receives a response signal agreeing to interaction, transmitted from the second wearable device 2 according to the predetermined interaction rule.” (paragraph 0030), “Upon the second wearable device 2 receiving the detection signal sent from the first wearable device 1, the second wearable device 2 can send the response signal agreeing to interact with the first wearable device 1 in the same way as the first wearable device 1 sending the detection signal to the second wearable device 2. Similarly, the form of the response signal can be of lighting, graphic pattern or vibration. The second wearable device 2 can also respond automatically to the first wearable device 1 and send the response signal agreeing to interaction with the first wearable device 1.” (paragraph 0031) and “upon the first wearable device 1 receiving the response signal, establishing an interactive communication between the first wearable device 1 and the second wearable device 2.” (paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wagner to include accepting the signal with the tag by any one of the at least second user devices as taught by Tsai in order to receive permission from a user prior to communicating and engaging the user.   

Wagner further teaches (4) decoding the tag by any  one of  the at least second user display devices to trigger a digital event comprising at least one of a sound, vibration, flash, signal, symbol, color, text, curated line of static, dynamic or scheduled images or video content for certification display of the first user’s vaccination status on any one of the first second user badge device (paragraphs 0205, 0213-0214, and 0235 and Figures 11A-11E and 12A-12C).









Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner, Bui, Wexler, and Tsai as applied to claim 2 above, and further in view of Kukreja et al. US Patent 10937296 A1.  
Claim 11: 
	As per claim 11, Wagner, Bui, Wexler, and Tsai teach the system of claim 2 as described above but do not teach wherein the tag is decoded by a fixed access validating the user associated with the user badge or mobile device transmitting the wireless signal comprising said tag.  However, Kukreja a System and Method to Manage Safe Physical Distance between Entities and further teaches, “In an embodiment, the computing device 110 may be present at any venue that may implement the system of the present disclosure to manage safe physical distancing between the first entity 103 and one or more proximate entities 104. The computing device 110 may be communicably coupled to the centralized server 112, for transmitting the status query to the centralized server 112, and may further transmit the obtained status information from the centralized server 112 to the wearable electronic device (105 or 106), using a communication interface to actuate the indicator 310 of the wearable electronic device (105 or 106), to provide the one or more unique alerts to manage the safe physical distancing between the first entity 103 and the one or more proximate entities 104 for limiting pathogenic exposure therebetween. In an embodiment, the computing device 110 at the venue, may obtain authentication before it may transmit the status query to the centralized server 112, wherein the authentication may be based on the identity attribute of the wearable electronic device 105 (or 106). In another embodiment, a two-step authentication criterion may be set, which may require the identity attribute of the wearable electronic device 105 (or 106) as well as providing any of entity identity details, a phone number, one time password, social media handle, and email address, etc. of the entity.”  (column 14, line 56 to column 15, line 13)  and “The venue may have computing device 110, which may be used to manage access or safe distancing of the entities. In an embodiment, the identity attribute associated with wearable electronic device 105 of the first entity 103 may be obtained by the computing device 110 in one or more ways. In one exemplary embodiment, the wearable electronic device 105 may contain an RFID tag for the purpose of getting identified at the venue, wherein the RFID tag may be scanned to access a RFID code present therein, by using a scanning device at the venue, which may enable to obtain the Bluetooth® Low Energy (BLE) identifier associated with the transceiver 354 of the wearable electronic device 105. In another exemplary embodiment, the wearable electronic device 105 may be directly identified by its BLE identifier. Upon obtaining the BLE identifier, the computing device 110 may be authenticated based on the BLE identifier to access database 210 of the centralized server 112, which may be queried to get unique alerts related to the health attributes of the first entity 103, to decide allowance of access to the venue, based on the unique alerts. The centralized server 112 may receive a first set of data packets from the computing device 110, which may be related to a status query associated with the one or more health attributes of the first entity 103. The centralized server 112 may compute status information, in response to the status query based on the one or more health attributes of the first entity 103 stored in the database 210, wherein the computed status information may be transmitted to the computing device 110 as a second set of data packets. The computing device 110 may then transmit the obtained status information to the wearable electronic device 105 using the transceiver 354. In an embodiment, the wearable device 105 may include a LED indicator, and one or more unique alerts may be visually displayed on the LED indicator attached to the wearable electronic device 105 to create one or more illumination zones (320, 322, 324) on the wearable electronic device 105, and wherein each illumination zone (320, 322, 324) may be associated with the one or more health attributes of the first entity 103. Each of the illumination zones (320, 322, 324) may be represented by one or more colors, wherein each color may be the unique alert or indication for a specific health status of health attributes.” (column 20, lines 43-66).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wagner to include wherein the tag is decoded by a fixed access validating the user associated with the user badge or mobile device transmitting the wireless signal comprising said tag as taught by Kukreja in order verify and authenticate signals and information associated with a user.  

Claim 12:
	As per claim 12, Wagner, Bui, Wexler, Tsai and Kukreja teach the system of claim 11 as described above and Kukreja further teaches wherein the validation is based on the decoded tag validating the decrypted health token certifying a “clean” bill of health (column 4, lines 8-16 and column 21, lines 19-43).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wagner to include wherein the validation is based on the decoded tag validating the decrypted health token certifying a “clean” bill of health as taught by Kukreja in order to authenticate the results of a medical test taken by a user.  

Claim 13:
	As per claim 13, Wagner, Bui, Wexler, Tsai and Kukreja teach the system of claim 11 as described above and Kukreja further teaches wherein the fixed access point is a Point of Health Check (POHC) terminal at an entry of any one of a public venue (column 20, lines 40-66).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wagner to include wherein the fixed access point is a Point of Health Check (POHC) terminal at an entry of any one of a public venue as taught by Kukreja in order to ensure the safety of all people in light of a contagious disease.




Response to Arguments
Applicant’s arguments, see pages 10-18, filed August 30, 2021, with respect to the rejection(s) of claim(s) 1-2, 6, 11-13, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wagner, Bui, and Wexler. 

Objections to claims 1, 5-6, and 10 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams et al. US Publication 20210313069 A1 Validation of Health Status
Williams discloses a method, system, and apparatus, including a program encoded on computer-readable medium, for displaying health status information on a display of a mobile device and detecting encoded data on the mobile device using an image sensor. The encoded data includes a reference to a digital token previously stored in a distributed ledger to record at least one health-related event associated with the displayed health status information. A serialized representation of the detected encoded data is transmitted to a server system. The server system is adapted to retrieve corresponding health status information and authenticate the retrieved health status information based on the digital token. A communication is received from the server system providing verification of the health status information.

Lacy US Publication 20210304858 A1 Secure Certificate Validation System and Method for Use with Electronic Healthcare Records and Other Applications
Lacy discloses systems and processes for verifying and authenticating a certification or status associated with an individual are described herein. A certificate verification system for COVID-19 verification can include a camera, a database, and a computer system coupled to the camera and the database. The computer system receive a COVID-19 status associated with an individual, wherein the COVID-19 status comprises at least one of a test result or a vaccination status associated with COVID-19, capture, via the camera, an image of the individual, record, in the database, the COVID-19 status and the image associated with the individual, and provide the individual with a record retrieval resource associated with the user profile for retrieving the status and the image of the individual.

Luthra et al. US Patent 10991190 B1 Digital Pass Verification Systems and Methods
Luthra discloses a digital pass verification systems and methods are disclosed herein. An apparatus disclosed herein includes memory including instructions that, when executed, cause processor circuitry to: access a result of a diagnostic test associated with a test kit identification; associate the result of the diagnostic test with a user identification; and transmit the result of the diagnostic test and the test kit identification to a first device to cause the first device to generate a machine-readable pass on a display of the first device.





Sparks et al. US Publication 20210327548 A1 Storing, Authenticating, and Transmitting Health Data
Sparks discloses a computing device can authenticate a user account associated with a user. The computing device can scan an area to determine a scannable identifier associated with a vaccination dose. The computing device can determine a batch number and a lot number associated with the vaccination dose based on the scannable identifier. The computing device can determine a location associated with the at least one computing device. The computing device can receive a provider confirmation code corresponding to a provider. The computing device can perform a verification that the provider confirmation code matches an assigned provider confirmation code corresponding to the provider. The computing device can associate the vaccination dose with the user account in the data store as having been given to the user.

Kotlarz et al. US Publication 20210012869 A1 Systems and Methods for Real-Time Health Certifications Using Point-of-Care Data
Kotlarz discloses a health pass system for COVID-19 is provided. The system includes a database including information on a plurality of individuals. The database is configured to receive point-of-care data relating to the plurality of individuals, the point-of-care data including at least one medical test result for COVID-19 antibodies for at least one of the plurality of individuals. The system includes a processing device configured to analyze the point-of-care data and generate a report. The system includes means for transmitting the report to a mobile electronic device of at least one of the plurality of individuals. The system includes means for displaying the report with a user interface of the mobile electronic device in the form of a real-time health certification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682